DETAILED ACTION
This action is in response to the claims set filed 01/20/2021 following the Final Rejection of 10/20/2020. Claims 1-2, 6, 8 and 13 were amended; claim 3 was cancelled. Claims 1-2, 4-9, and 11-14 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: In the interest of expediting prosecution, Applicant is invited to request an interview with Examiner.

Drawings
The drawings were received on 01/20/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/20/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of 10/20/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/20/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of 10/20/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/20/2021, with respect to the claim(s) rejected under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejections of 10/20/2020 has been withdrawn. 
rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims. As currently presented the claims are anticipated/obvious over the prior art applied below. 
Note: A possible route to consider for overcoming the prior art of record would be to add limitations to the claims detailing the manner of how parts are “aligned” or “offset” from each other such that it is not anticipated by the prior art.

Claim Rejections - 35 USC § 102
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0251323, herein referenced as Chiu.
Regarding Claim 1, Chiu recites a cooling fan (impeller 100 fig. 3A), comprising: a plurality of blades (see blades 120 and 130 fig. 3A) disposed in a circumferential direction of a rotating shaft (shown in fig. 3A), the plurality of blades (120-130 fig. 3B) being connected to the rotating shaft (see shaft in fig. 3B) through a circumferential surface of a central connector (hub 110 fig. 3B; blades shown to be connected to the hub 110 through its circumferential surface in fig. 3A and fig. 3B); wherein: the plurality of blades comprises a first blade (see upper blade 120 in fig. 3C) and a second blade (see lower blade 130 in fig. 3C), 
Wherein, a windward surface of the second blade (see pressure side of a lower blade 130 in fig. 3C) is smaller than a windward surface of the first blade (see pressure , wherein the windward surface is opposite a direction of airflow generated by the cooling fan (shown in fig. 3C), the windward surface of the first blade (see pressure side of upper blade 120 fig. 3C) is defined by a width of the first blade in an axial direction of the rotating shaft (see E1 in fig. 3B), and the windward surface of the second blade (see pressure side of lower blade 130 fig. 3C) is defined by a width of the second blade in the axial direction of the rotating shaft (see E2 in fig. 3B), and the windward surface of the first blade includes a first alignment part (see 1st inner section in examiner figure 1) and a first offset part (see 1st offset section in examiner figure 1), the first alignment part (1st inner section in examiner figure 1) being aligned with the windward surface of the second blade (see pressure side of lower blade 130 in fig. 3B; this section and the 1st inner section in examiner figure 1 are shown to be aligned axially with the hub 110 in fig. 3B),-3-Attorney Docket No. 00223.0104.00US and the first offset part (1st offset section in examiner figure 1) and the windward surface of the second blade (pressure side of blade 130 in fig. 3C) being arranged in a staggered manner (these sections shown to be circumferentially staggered in fig. 3A and fig. 3C).  

Regarding Claim 2, Chiu recites the cooling fan according to claim 1, wherein: the windward surface of the second blade (see pressure side of blade 130 fig. 3C) including a second alignment part (2nd inner section in examiner figure 1) and a second offset part (2nd offset section in examiner figure 1); the second alignment part (2nd inner being aligned with the first alignment part (1st inner section in examiner figure 1; these sections shown to be axially aligned with the hub 110 in fig. 3B); the second offset part (2nd offset section in examiner figure 1) and the first alignment part (1st inner section in examiner figure 1) being arranged in the staggered manner (these parts would be circumferentially staggered from each other as shown in examiner figure 1); and in the axial direction of the rotating shaft, the second offset part (2nd offset section in examiner figure 1) and the first offset part (1st offset section in examiner figure 1) being disposed at two sides of the first alignment part (1st inner section in examiner figure 1; the two offset sections are shown to be on opposite axial sides of the 1st inner section in examiner figure 1 below), respectively.  

Regarding Claim 4, Chiu recites the cooling fan according to claim 2, wherein: the first blade (120 fig. 3C) and the second blade (130 fig. 3C) being alternately arranged in the circumferential direction of the rotating shaft (shown in fig. 3A and fig. 3C). 


    PNG
    media_image1.png
    448
    640
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of Fig. 3C from Chiu.

Claim(s) 1, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0063825, herein referenced as Yang.
Regarding Claim 1, Yang recites a cooling fan (see fan 3 fig. 5), comprising: a plurality of blades (blades 33 and 36 fig. 5) disposed in a circumferential direction of a rotating shaft (shown in fig. 5), the plurality of blades being connected to the rotating shaft (see hole in fig. 6 where shaft would belong) through a circumferential surface of a central connector (see circumferential surface of body 30 in fig. 5); wherein: the plurality of blades comprises a first blade (see 1st blade in examiner figure 2; the 1st blade being a main blade 36 fig. 5) and a second blade (see 2nd blade in examiner figure 2; the 2nd blade being a booster blade 33 fig. 5), 
Wherein, a windward surface of the second blade (see pressure side of 2nd blade in examiner figure 2) is smaller than a windward surface of the first blade (see pressure side of 1st blade in examiner figure 2), wherein: the windward surface is opposite a direction of airflow generated by the cooling fan (pressure side of the blades in fig. 5 would be opposite of the airflow generated by the cooling fan), the windward surface of the first blade (see 1st blade in examiner figure 2) is defined by a width of the first blade in an axial direction of the rotating shaft (shown in fig. 5), and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotating shaft (see axial width of 2nd blade in examiner figure 2), and 
the windward surface of the first blade includes a first alignment part (see part of 1st blade axially overlapping with 2nd blade in examiner figure 2) and a first offset part (part of 1st blade which does not axially overlap with 2nd blade in examiner figure 2), the first alignment part (the portion of 1st blade axially overlapping with 2nd blade in examiner figure 2) being aligned with the windward surface of the second blade (pressure side of 2nd blade in examiner figure 2),-3-Attorney Docket No. 00223.0104.00US and the first offset part (portion of 1st blade not axially overlapping with 2nd blade in examiner figure 2; shown to be circumferentially staggered from pressure side of 2nd blade in examiner figure 2) and the windward surface of the second blade (pressure side of 2nd blade in examiner figure 2) being arranged in a staggered manner.  

Regarding Claim 5, Yang recites the cooling fan according to claim 1, wherein: the windward surface of the second blade (see pressure side of booster blade 33 fig. 5) only includes a second alignment part (shown in fig. 5) aligned with the first alignment part (portion of main blade 36 that is axially aligned with booster blade 33 in fig. 5).  

Regarding Claim 6, Yang recites the cooling fan according to claim 5, wherein: the plurality of blades further comprises a third blade (see 3rd blade in examiner figure 2), a windward surface of the third blade (see pressure side of 3rd blade in examiner figure 2) is different from that of the first blade or the second blade (3rd blade is shown to have a different axial width than 2nd blade in examiner figure 2) in the axial direction of the rotating shaft; and the windward surface of the third blade (see pressure side of 3rd blade in examiner figure 2) includes a third alignment part (see axial section of 3rd blade defined by the 3rd alignment in examiner figure 2; said portion is shown to axially overlap with the 1st offset and 1st alignment part in examiner figure 2) aligned with the first alignment part and the first offset part (3rd alignment of 3rd blade is shown to be axially overlapping with the 1st alignment part and 1st offset part of 1st blade in examiner figure 2), and a third offset part (see axial section of 3rd blade defined by 3rd offset in examiner figure 2; shown to be circumferentially staggered from the parts of the 1st blade in examiner figure 2) arranged in the staggered manner with respect to the first alignment part and the first offset part (3rd offset of 3rd blade shown to be circumferentially staggered from 1st blade parts in examiner figure 2).  

Regarding Claim 7, Yang recites the cooling fan according to claim 5, wherein: the plurality of blades disposed in the circumferential direction of the rotating shaft includes a plurality of blade sets (a plurality of blade sets can be defined by the fan in ; and a blade set includes the second blade (see 2nd blade in examiner figure 2), the first blade (see 1st blade in examiner figure 2) and a third blade arranged in sequence (see booster blade 33 fig. 5 counter-clockwise from 1st blade in examiner figure 2).  


    PNG
    media_image2.png
    603
    697
    media_image2.png
    Greyscale

Examiner Figure 2 – annotated version of fig. 5 from Yang


Claim Rejections - 35 USC § 103
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134011, herein referenced as Chen ‘011, in view of Chiu.
Regarding Claim 8, Chen ‘011 recites an electronic device (“typical electronic device that employ CPUs” para. 4), comprising: a heat generating component (“heat-generating electronic components such as CPUs” para. 4) in the electronic device, being configured to perform processing function of the electronic device (CPUs are devices known in the art for their processing function); and a cooling fan for cooling the heat generating component disposed apart from the heat generating component (“cooling fans are commonly used in combination with heat sinks for cooling the CPUs” para. 4). 
However, Chen ‘011 fails to anticipate wherein the cooling fan comprises a plurality of blades disposed in a circumferential direction of a rotating shaft, the plurality of blades being connected to the rotating shaft through a circumferential surface of a central connector; wherein: the plurality of blades comprises a first blade and a second blade, wherein: a windward surface of the second blade is smaller than a windward surface of the first blade, wherein: the windward surface is opposite a direction of airflow generated by the cooling fan, the windward surface of the first blade is defined by a width of the first blade in an axial direction of the rotating shaft, and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotation shaft; and the windward surface of the first blade includes a first alignment part and a first offset part, the first alignment part being aligned with the windward surface of the second blade, and the first offset part and the windward surface of the second blade being arranged in a staggered manner.  
Chen ‘011 and Chiu are analogous art in that both relate to cooling fans used in electronic devices.
Chiu teaches of wherein the cooling fan (see fan 3 fig. 5) comprises a plurality of blades (blades 33 and 36 fig. 5) disposed in a circumferential direction of a rotating shaft (shown in fig. 5), the plurality of blades (see plurality of blades 120 and 130 fig. 3A) being connected to the rotating shaft (see shaft in fig. 3B) through a circumferential surface of a central connector (hub 110 fig. 3B; blades shown to be connected to the hub 110 through its circumferential surface in fig. 3A and fig. 3B); wherein: the plurality of blades comprises a first blade (see 1st blade in examiner figure 1) and a second blade (see 2nd blade in examiner figure 1), wherein:
 	a windward surface of the second blade (see pressure side of a lower blade 130 in fig. 3A) is smaller than a windward surface of the first blade (see pressure side of upper blade 120 in fig. 3A; “the height E1 may be greater […] than the height E2” para. 31; in reference to fig. 3B the cited section of the specification describes the situation where the height E2 of the lower blade 130 is smaller axially than the height E1 of the upper blade 120.), wherein: the windward surface is opposite a direction of airflow generated by the cooling fan, the windward surface of the first blade (see pressure side of upper blade 120 fig. 3B) is defined by a width of the first blade in an axial direction of the rotating shaft (see E1 in fig. 3B), and the windward surface of the second blade (see pressure side of lower blade 130 fig. 3B) is defined by a width of the second blade in the axial direction of the rotation shaft (see E2 in fig. 3B); and the windward surface of the first blade (see pressure side of blade 120 fig. 3C) includes a first alignment part (see 1st inner section in examiner figure 1) and a first offset part (see 1st offset section in examiner figure 1), the first alignment part (1st inner section in examiner figure 1) being aligned with the windward surface of the second blade (see pressure side of lower blade 130 in fig. 3B; this section and the 1st inner section in examiner figure 1 are shown to be aligned axially with the hub 110 in fig. 3B),-3-Attorney Docket No. 00223.0104.00US and the first offset part (1st offset section in examiner figure 1) and the windward surface of the second blade (pressure side of blade 130 in fig. 3C) being arranged in a staggered manner.  Chiu also teaches that this impeller ‘produces remarkably less noise’ in para. 9.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the electronic device of Chen ‘011 with the cooling fan of Chiu so as to reduce the fan noise as taught by Chiu.

Regarding Claim 9, the combination of Chen ‘011 and Chiu comprises the electronic device according to claim 8, wherein: -6-Attorney Docket No. 00223.0104.00US Application No. 16/104,700the windward surface of the second blade (see pressure side of lower blade 130 fig. 3C of Chiu, as used to modify Chen ‘011 above) including a second alignment part (2nd inner section in examiner figure 1 above) and a second offset part (2nd offset section in examiner figure 1 above); the second alignment part being aligned with the first alignment part (the 1st inner section and the 2nd inner section shown to be aligned centrally at the hub 110 in fig. 3B of Chiu, as used to modify Chen ‘011); the second offset part and the first alignment part being arranged in the staggered manner (see 2nd offset and 1st inner section in examiner figure 1, these would be circumferentially staggered from each other as shown in ; and in the axial direction of the rotating shaft, the second offset part and the first offset part being disposed at two sides of the first alignment part (the 2nd offset and the 1st offset are shown to be on opposite axial sides of the 1st inner section in examiner figure 1 above), respectively.  

Regarding Claim 11, the combination of Chen ‘011 and Chiu comprises the electronic device according to claim 9, wherein: the first blade and the second blade being alternately arranged in the circumferential direction of the rotating shaft (the upper blades 120 and lower blades 130 are shown to be alternately arranged circumferentially in fig. 3A of Chiu, as used to modify Chen ‘011 above).  

Claims 8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0170995, herein referenced as Chen ‘995, in view of Yang.
Regarding Claim 8, Chen ‘995 recites an electronic device (“computer” para. 6), comprising: a heat generating component (“heat generated by the CPU” para. 6) disposed in the electronic device, being configured to perform processing function of the electronic device (it is known in the art that CPUs perform processing function within computers); and a cooling fan for cooling the heat generating component disposed apart from the heat generating component (“the axial flow fan is mainly used to dissipate the heat generated by the CPU” para. 6).
However, Chen ‘995 fails to anticipate wherein the cooling fan comprises a plurality of blades disposed in a circumferential direction of a rotating shaft, the plurality of blades being connected to the rotating shaft through a circumferential surface of a central connector; wherein: the plurality of blades comprises a first blade and a second blade, wherein: a windward surface of the second blade is smaller than a windward surface of the first blade, wherein: the windward surface is opposite a direction of airflow generated by the cooling fan, the windward surface of the first blade is defined by a width of the first blade in an axial direction of the rotating shaft, and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotation shaft; and the windward surface of the first blade includes a first alignment part and a first offset part, the first alignment part being aligned with the windward surface of the second blade, and the first offset part and the windward surface of the second blade being arranged in a staggered manner.  
Chen ‘995 and Yang are analogous art in that both relate to cooling fans used in electronic devices.
Yang teaches of wherein the cooling fan (see fan 3 fig. 5) comprises a plurality of blades (blades 33 and 36 fig. 5) disposed in a circumferential direction of a rotating shaft (shown in fig. 5), the plurality of blades being connected to the rotating shaft (see hole in fig. 6 where shaft would belong) through a circumferential surface of a central connector (see circumferential surface of body 30 in fig. 5); wherein: the plurality of blades comprises a first blade (see 1st blade which is a main blade 36 in examiner figure 2) and a second blade (see 2nd blade which is a booster blade 33 in examiner figure 2), wherein:
 	a windward surface of the second blade (see pressure side of 2nd blade in examiner figure 2) is smaller than a windward surface of the first blade (see pressure st blade in examiner figure 2, shown to be larger than pressure side of 2nd blade in examiner figure 2 below), wherein: the windward surface is opposite a direction of airflow generated by the cooling fan (pressure side of the blades in fig. 5 would be opposite of the airflow generated by the cooling fan), the windward surface of the first blade (1st blade in examiner figure 2) is defined by a width of the first blade in an axial direction of the rotating shaft (see axial width of 1st blade in examiner figure 2), and the windward surface of the second blade is defined by a width of the second blade in the axial direction of the rotation shaft (see axial width of 2nd blade in examiner figure 2); and the windward surface of the first blade includes a first alignment part (see part of main blade 36 axially overlapping with booster blade 33 in fig. 5) and a first offset part (see part of main blade 36 which does not axially overlap with booster blade 33 fig. 5), the first alignment part (part of 1st blade axially overlapping with 2nd blade in examiner figure 2) being aligned with the windward surface of the second blade (see pressure side of 2nd blade in examiner figure 2), and the first offset part (see portion of 1st blade that does not axially overlap with 2nd blade in examiner figure 2) and the windward surface of the second blade (pressure side of 2nd blade in examiner figure 2; shown to be circumferentially staggered from first offset part in examiner figure 2) being arranged in a staggered manner.  Yang teaches that their disclosed fan has ‘an increased speed of airflow and an enhanced heat-dissipating efficiency’ in para. 2.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the computer of Chen ‘995 with the cooling fan of Yang so as to increase the speed of airflow and to enhance heat-dissipating efficiency” as taught by Yang.

Regarding Claim 12, the combination of Chen ‘995 and Yang comprises the electronic device according to claim 8, wherein: the windward surface of the second blade (see pressure surface of 2nd blade in examiner figure 2) only includes a second alignment part aligned with the first alignment part (portion of 1st blade axially overlapping with 2nd blade in examiner figure 2).  

Regarding Claim 13, the combination of Chen ‘995 and Yang comprises the electronic device according to claim 12, wherein: Application No. 16/104,700 the plurality of blades further comprises a third blade (see 3rd blade in examiner figure 2 above), a windward surface of the third blade is different from that of the first blade or the second blade in the axial direction of the rotation shaft (the 3rd blade is shown to be different than the 2nd blade in the axial direction in examiner figure 2 above); and the windward surface of the third blade (see pressure side of 3rd blade in examiner figure 2) includes a third alignment part (see axial section of 3rd blade defined by the 3rd alignment in examiner figure 2; said portion is shown to axially overlap with the 1st offset and 1st alignment part in examiner figure 2) aligned with the first alignment part (portion of 1st blade axially aligned with 2nd blade in examiner figure 2) and the first offset part (portion of 1st blade that does not axially overlap with 2nd blade in examiner figure 2), and a third offset part (see axial section of 3rd blade defined by 3rd offset in examiner figure 2; shown to be circumferentially staggered from the parts of the 1st blade in examiner figure 2) arranged in the staggered manner with respect to the first alignment part (portion of 1st blade nd blade in examiner figure 2) and the first offset part (portion of 1st blade not axially overlapping with 2nd blade in examiner figure 2).  

Regarding Claim 14, the combination of Chen ‘995 and Yang comprises the electronic device according to claim 12, wherein: the plurality of blades disposed in the circumferential direction of the rotating shaft includes a plurality of blade sets (a plurality of blade sets can be defined by the fan in fig. 5 of Yang, as used to modify Chen ‘995 above; i.e. three blade sets composed of two main blades 36 and two booster blades 33 fig. 5 of Yang); and a blade set includes the second blade (see 2nd blade in examiner figure 2), the first blade (see 1st blade in examiner figure 2) and a third blade (see booster blade 33 counterclockwise from 1st blade in examiner figure 2) arranged in sequence.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6514036 – discloses a radial flow fan having blades on both sides of a hub disk, the blades on one side of the disk having a different axial height than the blades on the other side of the disk.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745